Citation Nr: 1212427	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  04-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depression.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board remanded the Veteran's claim for additional development in March 2006 and March 2010.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disability, to include major depression, that was incurred in or aggravated during active military service.


CONCLUSION OF LAW

The Veteran does not have a psychiatric disability, to include major depression that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2003, April 2006, March 2007, December 2008, April 2010, May 2010, and August 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran claims that he has a psychiatric disability as a result of his service.  

The Veteran's service medical records show that a psychiatric evaluation at the Veteran's entrance to service in May 1968 was normal.  The Veteran did not report any psychiatric symptoms on a report of medical history form prepared in conjunction with the examination.  In November 1969, the Veteran was noted to have a history of periodic episodes of depression and emotional outbursts when frustrated.  Mental status examination was reported to be normal at that time.  The Veteran was assessed with chronic moderate emotionally unstable personality, manifested by emotional lability, poorly regulated anxiety, low tolerance for frustration, impulsivity, depression, and anxiety with hyperventilation.  In December 1969, the Veteran's commanding officer indicated that the Veteran had a chronic history of irrational behavior episodes.  The Veteran was interviewed at the request of his detachment commander because of the reported impulsive episodes.  The Veteran was unable to give an explanation for the outbursts.  An examiner indicated that the Veteran was not psychiatrically fit for continued duty in a combat situation.  A day after the interview in December 1969, the Veteran was noted to have gone "berserk" in the mess hall and threw over two tables.  He was diagnosed with an acute anxiety state.  The Veteran was admitted to a ward for observation the next day and showed no evidence of a psychiatric illness at that time.  He was assessed with chronic moderate emotionally unstable personality manifested by emotional lability, poorly regulated anxiety, low tolerance for frustration, impulsivity, and depression.  A January1970 psychiatric evaluation reveals a diagnosis of acute severe psychotic reaction manifested by withdrawal, mutism, religious preoccupation, and affective blunting.  The Veteran was admitted for observation a few days later in January 1970 after another episode of uncontrollable behavior when he shaved the hair on the left side of his head and his left eyebrow.  He was noted to be mute and sitting with a vacant stare on his face.  The Veteran's February 1970 separation examination shows that a psychiatric evaluation revealed that a psychotic reaction was in remission and was manifested by bizarre behavior and religious preoccupation.  The Veteran reported frequent trouble sleeping, depression or excessive worry, and nervous trouble on a report of medical history form prepared in conjunction with the separation examination.  

VA outpatient treatment reports dated from January 1985 to February 2010 show a report of depression in May 2002.  An entry dated in September 2003 shows a diagnosis of major depressive disorder.  Psychiatric progress notes dated from April 2004 through February 2010 show that the Veteran was diagnosed with mood disorder due to medical condition, status post cerebrovascular accident.  In February 2009, the examiner also proposed to rule out a diagnosis of bipolar II. 

At an October 2003 VA psychiatric examination, the examiner noted the Veteran's psychiatric treatment in service and indicated that there was no evidence of psychiatric treatment after discharge from service until September 2003 at which time he was diagnosed with major depressive disorder.  The examiner noted that the Veteran worked as a policeman from 1970 to 1999 at which point he stopped working due to medical reasons.  The Veteran stated that after he suffered a stroke two years prior to the examination, he felt sad, depressed, irritable with loss of interest for daily living activities, had loss of energy, insomnia, an inability to feel pleasure in daily tasks, an inability to concentrate, feelings of worthlessness, anxiety, restlessness, and tension.  Following a review of the claims file and clinical examination, the examiner diagnosed the Veteran with major depressive disorder.  The examiner opined that the Veteran's major depressive disorder was precipitated by a cerebrovascular accident two years prior to the examination and was a different entity from the one treated in service and was not related to service because although the Veteran was treated for a psychotic episode while in service, the Veteran was able to work as a policeman for thirty years starting immediately after he left service and there was no evidence of psychiatric treatment following service until he developed a depressive episode following a cerebrovascular accident.   

A letter from R. Coca Rivera, M.D., dated in January 2004 indicates that the Veteran was treated for a psychiatric condition in service.  The physician noted that the Veteran entered service in good mental health and did well for one year of service but emotional problems started several months after he arrived in Vietnam and that he still had the same problems.  

At a December 2008 VA psychiatric examination, following a review of the claims file and examination of the Veteran, the Veteran was diagnosed with mood disorder with major depressive like episode due to general medical condition status post cerebrovascular accident.  The examiner opined that the Veteran's mood disorder with major depressive episode due to cerebrovascular accident was not caused by or as a result of psychotic reaction, anxiety state, and emotionally unstable personality treated in service.  The rationale for the opinion was that the Veteran was suffering from depressive symptoms secondary to the late effects of a cerebrovascular accident in 2002.  The examiner indicated that the Veteran's current condition could not be attributed to military service stressors and while his symptoms, such as irritability and the tendency to evade contact with reality or dissociate, were reminiscent of his symptoms during service, his current condition differs in terms of the stressor.  

An April 2010 response from the Social Security Administration reveals that the Veteran did not file a claim for disability benefits.  

At an October 2010 VA psychiatric examination, following a review of the claims file and examination of the Veteran, the Veteran was diagnosed with mood disorder due to medical condition.  The examiner stated that no other mental disorders were found on examination.  The examiner opined that the Veteran's mood disorder due to medical condition was a different entity from the psychotic reaction in service and was not related in any way to military service.  The examiner noted that the Veteran suffered a right thalamic cerebrovascular accident in September 2001 and later developed left hemiparesis and jerky coraciiform movements.  He began psychiatric treatment in 2002 and his symptoms developed into a mood disorder due to medical condition.  The examiner noted the Veteran's psychiatric treatment in service and indicated that the Veteran did not undergo any psychiatric treatment or report any psychiatric complaints after his discharge from service until he developed a severe right intrathalamic hemorrhagic stroke with residual left hemiparesis and residual restless arm syndrome and sought psychiatric care in 2002 due to insomnia and irritability.  Moreover, he had a successful career as a policeman immediate following service, served in the Puerto Rico National Guard until 1998, raised a stable family, fathered three children, and lived a social and occupational productive life.  The examiner concluded that the Veteran's current mental condition originated from the stroke suffered in 2001.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for any psychiatric disability, to include major depression.  

While the Veteran was treated for psychiatric symptoms in service, variously diagnosed as emotionally unstable personality, an acute anxiety state, and a psychotic reaction, the Veteran did not report any psychiatric complaints following service until 2002 after he suffered a cerebrovascular accident.  The VA treatment records associated with treatment for the psychiatric complaints show a report of depression in 2002, one year after the Veteran's cerebrovascular accident and a diagnosis of major depressive disorder and mood disorder due to general medical condition and do not associate any of his reported symptomatology to his psychiatric treatment in service.  

The Board acknowledges Dr. Coca Rivera's opinion stating that Veteran's emotional problems started several months after he arrived in Vietnam and that he still has the same problems.  However, three VA examiners have reviewed the Veteran's claims file and concluded that the Veteran's psychiatric symptoms in service were a different entity of the variously diagnosed major depressive disorder, mood disorder with major depressive episode due to cerebrovascular accident, and mood disorder due to general medical condition and were unrelated to his service.  While Dr. Coca Rivera provided no rationale or explanation for her opinion, all three VA examiners provided thorough rationales for the conclusion that the Veteran's symptoms in service were a different entity from the variously diagnosed psychiatric disorders diagnosed since service.   The Board finds that the VA examiner opinions are more persuasive than Dr. Coca Rivera's opinion, and thus finds that the evidence does not show that it is at least as likely as not that the Veteran's current mental disorder is related to his service or complaints in service.  The preponderance of the evidence shows that the current mental disorder is related to a nonservcie-connected stroke.

The Board acknowledges the Veteran's contention that he currently has an acquired psychiatric disorder as a result of his military service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran as a layperson has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  While he is competent to report symptomatology related to his claimed psychiatric disorder and his testimony in that regard is entitled to some probative weight, he is not competent to provide an opinion on the etiology of the psychiatric disorder.  The competent medical evidence shows that the Veteran's acquired psychiatric disorder is not etiologically related to his military service.  The Board ultimately finds the competent medical evidence to be more persuasive than the Veteran's lay contentions as to the etiology of his claimed psychiatric disorder.

In addition, although the Veteran was diagnosed with an acute psychotic reaction in service, the weight of the evidence is against a finding that he currently is diagnosed with any psychosis or sequelae of that episode during service.  Furthermore, the episode was specifically found to be an actue episode during his service.  Therefore, the Board finds that the evidence does not show a chronic disability in service that manifested after service, because the inservice finding was of an acute condition and the post-service findings do not show any psychosis.  Furthermore, no psychosis is shown by the evidence of record within one year following separation from service, or at any time after service, such that service connection could be presumed.  38 C.F.R. §§ 3.307, 3.309 (2011).

In addition, the Board finds that service connection cannot be granted for personality disorder, despite that it was shown in service.  Personality disorder is not a disability for VA purposes.  38 C.F.R. § 3.303 (2011).  Furthermore, the Veteran is not currently diagnosed with any personality disorder.

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's psychiatric disorder was incurred in service or caused or aggravated thereby.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2011).


ORDER

Entitlement to service connection for a psychiatric disability, to include major depression, is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


